Citation Nr: 1311289	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  09-02 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction of the Veteran's disability rating for tinea versicolor from 30 percent to 0 percent disabling effective August 1, 2008, was proper. 

2.  Entitlement to an increased rating for tinea versicolor.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to September 1968 and from August 1972 to August 1974.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reduced the Veteran's disability rating for tinea versicolor from 30 percent to 0 percent disabling, effective August 1, 2008.

The Board notes that in March 2006, the Veteran filed a claim for an increased rating for eczema, presumably, referring to his service-connected tinea versicolor -his only service-connected skin disability.  Although, in the October 2008 statement of the case (SOC), the RO characterized the issue as the propriety of the rating reduction the Veteran's service-connected tinea versicolor, in discussing the reasons and bases for its decision that the reduction was proper, the RO found that the evidence did not reflect that the Veteran's skin disability was manifested by findings as required for a higher 10 percent evaluation.  Thereafter, in a February 2009 rating decision, the RO increased the Veteran's tinea versicolor disability rating to 10 percent, effective August 1, 2008.  The same month, the RO issued a supplemental SOC characterizing the issue on appeal as entitlement to an increased evaluation for tinea versicolor, currently evaluated as 10 percent disabling, and entitlement to restoration of a 30 percent rating.  Thus, the Board finds that the current appeal encompasses each of the claims reflected on the title page. 

In a February 2009 statement, the Veteran raised the issue of entitlement to service connection for hypertension.  It does not appear that any action has yet been taken on that claim, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action. 

The issue of entitlement to an increased rating for tinea versicolor is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the time of the reduction in the rating for tinea versicolor from 30 to 0 percent, the 30 percent rating had been in effect for more than five years.

2.  The 30 percent rating for tinea versicolor was reduced without observation of regulatory requirements.


CONCLUSION OF LAW

The reduction of the rating for tinea versicolor was void ab initio.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105(e), 3.344 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2012).  Given the favorable disposition of the claim herein decided, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

By way of history, a June 1992 rating decision granted service connection for tinea versicolor and assigned a non-compensable rating effective June 4, 1990.  The May 1992 VA examination on which the grant of service connection was based noted the presence of multiple small hypopigmented macules on the Veteran's abdomen, chest, and back, and diagnosed tinea versicolor that was somewhat recalcitrant and problematic.  The Veteran noted that his symptoms were much worse in hot weather.  The Veteran filed a claim for increased rating in October 1993, and he was granted a higher 10 percent rating pursuant to a November 1993 VA skin examination, which noted a prominent, heavy, and extensive rash across the Veteran's shoulders and back.

In January 1997, the Veteran filed another claim for an increased rating.  A January 2007 VA Agent Orange examination showed a rash scattered over the upper extremities, back, and chest.  The Veteran was afforded an April 1997 VA examination during which he reported a rash involving the skin of his chest, back, arms, and occasionally his buttocks.  He reported that the rash was better in the winter, and more symptomatic in the summer, with more intense itching and burning.  He described the itching as constant, and the burning as being present when he is sweating, such as when working and especially so during the summer months.  Physical examination revealed a diffuse and scattered rash over the chest, arms, back, and forearms, that was raised about 1.0 millimeter and coalescing in areas of brown pigmentation.  There was no evidence of excoriation or exudation.  Photographs were taken, but no diagnostic testing was performed.  The examiner diagnosed tinea versicolor with chronic itching and no evidence of exudation.  There was pigmentation present, but it was not considered disfigurement.

In a June 1997 rating decision, the RO granted an increased, 30 percent rating for tinea versicolor, effective January 7, 1997.  The increased rating was based on January 1997 VA Agent Orange examination, which showed a rash scattered over the upper extremities, back, and chest, and the April 1997 VA examination report, which documented the Veteran's report of burning and constant itching associated with his tinea versicolor.

In March 2006, the Veteran filed a claim for increased rating for his skin disorder.  In support of his claim, the Veteran reported that he had been prescribed several creams over the past few years, and he requested that VA records dated from 2001 be obtained in support of his claims.  However, only VA records dating from February 2006 were associated with the claims file.

The Veteran was afforded a VA skin examination in June 2006.  The Veteran's claims file was reviewed.  The Veteran reported that his condition is intermittent, and much worse in the summer months with flares nearly every week.  It was much improved during the winter months.  The Veteran reported daily use of clotrimazole cream and Selsun blue with some benefit.  Despite that treatment, the Veteran continued to experience flares during the summer months.  He reported some pruritis and irritation associated with the rash, but denied systemic symptoms such as fever or weight loss.  He further denied use of systemic medications and photo therapy.  The examiner noted that the Veteran may have 10-12 flares during the summer months, which respond reasonably well to topical treatment.  The Veteran denied functional impairment associated with his skin disorder.  Physical examination revealed no evidence of tinea versicolor.  The examiner noted involvement of 0 percent of total and exposed body surface area.  The examiner also noted no evidence of scarring or disfigurement, acne, chloracne, scarring alopecia, alopecia arreata, or hyperhidrosis.  The examiner diagnosed tinea versicolor and described it as an intermittent process with frequent flares during the summer months. 

In a July 2006 rating decision, the RO continued the 30 percent rating for tinea versicolor noting that, although recent evidence revealed some improvement in his condition, sustained improvement had not been definitely established.  The RO's findings were based on the June 2006 VA examination.  The rating decision also cited as evidence VA treatment notes dated from February 2006 to June 2006, which are negative for treatment for a skin disorder but do show active problems to include tinea versicolor.  The RO noted that, since there was a likelihood of improvement, the assigned evaluation was not considered permanent and his skin disability was subject to a future review examination. 

The Veteran's skin disorder was evaluated again during an August 2007 VA examination.  The examiner noted that the Veteran's claims file was not requested, although the examination report contains a general notation that medical records were reviewed.  The Veteran reported an onset of tinea versicolor in service, and noted that his condition had gotten better since being out of work.  He reported that humidity and heat trigger outbreaks.  Regarding treatment, the Veteran reported daily use of topical clotrimazole cream and selenium sulfide shampoo, and described his treatment over the last 12 months as constant.  Physical examination revealed no active skin lesions.  Therefore, it was noted that 0 percent of skin of exposed skin and total body area was affected.  The examiner also noted no evidence of scarring or disfigurement.  The examiner diagnosed tinea versicolor, with no active lesions on examination and no functional impairment.

Based on the August 2007 VA examination, in an October 2007 rating decision, the RO proposed reducing the rating of the Veteran's tinea versicolor from 30 percent disabling to 0 percent disabling.  The proposal included the reasons for the reduction, and explained to the Veteran that his disability evaluation was proposed to be reduced based on evidence of the current severity of his skin disorder as demonstrated on VA examination. 

The Veteran did not respond or submit additional evidence in response to the October 2007 proposed reduction.  In a May 2008 rating decision, the RO reduced the rating of the Veteran's skin disorder from 30 percent disabling to 0 percent disabling, effective August 1, 2008.  The reduction in rating was based on the August 2007 VA examination findings and VA treatment records dated from June 2006 to August 2007.  The Veteran was notified of the May 2008 rating decision in a letter dated May 19, 2008. 

Thereafter, in June 2008, the Veteran submitted a written statement asserting that his rash is greater than 5 percent, and when it flares, greater than 20 percent, presumably of his total body surface area.  In support of his claim, he submitted a May 2008 VA treatment record showing treatment for skin problems, as well as photographs dated in April 2008 of his skin disorder during a flare-up.  At the time of the May 2008 VA treatment, the Veteran reported that his condition was better than when he had requested the appointment.  Objective examination of the Veteran's back revealed no rash, but a few, scattered, hyperpigmented patches.  There was no flaking, erythema, or papules noted.  The examiner also noted two circular erythematous patches on the right lateral thigh with a few tiny papules and mild flaking in the centers.

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id.  The beneficiary will also be informed that he or she will have an opportunity for a predetermination hearing.  38 C.F.R. § 3.105(i).

If doubt remains after review and consideration of the record, then the rating in effect should be continued.  See 38 C.F.R. § 3.344(b).  The Veteran may not be required to prove by a preponderance of the evidence that he is entitled to the continuance of the rating in effect.  Rather, to warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the "benefit-of-the-doubt" doctrine under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

As an initial matter, the RO complied with the procedural requirements of 38 C.F.R. § 3.105(e).  As previously stated, the Veteran was notified of the proposed reduction and was given an opportunity to submit additional evidence and testify at a hearing in support of his claim.  The reduction was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e).  Moreover, the Veteran has not asserted any non-compliance with these provisions.

Having concluded that the RO correctly followed the necessary procedures to reduce the Veteran's 30 percent disability rating, the Board next turns to whether, based on the medical evidence of record, it was proper to do so.  Notwithstanding the procedural compliance, the record nevertheless reflects that the Veteran's rating reduction was improper and that the 30 percent rating must be restored.  

Initially, because the Veteran's 30 percent disability rating had been in effect for at least five years at the time of the reduction, the provisions of 38 C.F.R. § 3.344 (a) and (b) do apply.  Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. §§ 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  

Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Ratings on account of diseases which become comparatively symptoms free (findings absent) after prolonged rest, e.g. residuals of phlebitis, arteriosclerotic heart disease, etc. will not be reduced on examinations reflecting the results of bed rest.  Moreover, though material improvement in the physical or mental condition is clearly reflected the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344(a).

Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.  Furthermore, care must be taken to ensure that a change in an examiner's evaluation reflects an actual change in the Veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13 (2012); see also Brown v. Brown, 5 Vet. App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In this case, the RO did not address whether the VA examination used as a basis for the reduction was as full and complete as the examinations on which the 30 percent rating for the Veteran's skin disorder was established and continued, or, importantly, whether the evidence demonstrated material improvement that would be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344(a); Kitchens v. Brown, 7 Vet. App. 320 (1995).  This second element is particularly important in claims like this one where the evidence shows the disability increased during certain times of the year and under certain weather conditions.

In the October 2007 rating decision, the RO proposed to reduce the rating for the Veteran's skin disorder based on the findings of the August 2007 VA examination.  In support of the proposed reduction, the RO noted that the recent VA examination revealed 0 percent of exposed body area and total body area was affected, and that the Veteran had used skin creams but no corticosteroids or immunosuppressive therapy for his skin disorder in the last 12-month period.  The RO found that the August 2007 VA examination findings were consistent with the criteria for a noncompensable disability rating.  Nevertheless, the RO's analysis of the reduction in rating in the October 2007 rating decision, May 2008 rating decision, October 2008 SOC, and February 2009 SSOC did not, in fact, contain any discussion of whether there was an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 421.  Indeed, the RO did not make a finding that the Veteran's skin disorder had actually improved, but instead, determined that the June 2006 and August 2007 VA examination findings did not meet the criteria for a compensable rating under the applicable rating criteria for skin disorders, and on that basis, reduced the Veteran's disability rating.

The RO further failed discuss the fact that the August 2007 VA examination that was used to reduce the Veteran's disability rating was not based on a review of the claims file, and was, therefore, not as full and complete as the June 2006 VA examination used to continue the Veteran's 30 percent rating.  Additionally, the RO failed to address evidence that the Veteran's skin disorder was active during the April 1997 VA examination on which the 30 percent rating was granted, but was not active during either the June 2006 VA examination or the August 2007 VA examination on which the RO based the reduction.  In this regard, the RO offered no discussion of whether the June 2006 and August 2007 VA examination findings represented sustained improvement or if, instead, those examinations simply occurred while the rash was inactive.  The Board points out that the April 2008 photographs submitted by the Veteran show an active rash over his back and thigh and call into question whether his skin disorder has actually improved under the ordinary conditions of life and work.

Moreover, the Board finds it significant that the RO did not associate all identified VA medical records prior to implementing the rating reduction.  In this regard, in support of his March 2006 claim for an increased rating, the Veteran requested that the RO obtain treatment records dated from 2001, and during his June 2006 examination, the Veteran reported treatment in the last few years for his skin disability.  Indeed, the 2006 VA treatment records show the Veteran's active problem list to include tinea versicolor, which supports past VA treatment for that condition.  However, VA treatment records from 2001 to 2006 were not obtained.  The Board notes that every disability must be viewed in relation to its history, and such prior records are particularly relevant whereas here, the condition is episodic in nature and it is necessary to determine whether the findings on VA examination in August 2007 reflected an actual sustained change in the Veteran's condition.
 
The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.344, if applicable, renders a rating decision void ab initio.  Such an omission is error and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292.  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer, 2 Vet. App. 277.  For all the foregoing reasons, the Board finds that the rating reduction was improper and that the 30 percent rating for the Veteran's skin disorder must be restored.


ORDER

The reduction in rating for service-connected tinea versicolor from 30 percent to 0 percent disabling was not proper and the 30 percent rating is restored.


REMAND

The Board finds that further development is warranted with regard to the Veteran's tinea versicolor increased rating claim.

The Veteran asserts entitlement to an increased rating for his skin disorder.  He reports that he experiences flare-ups of his skin disorder that affect over 20 percent of exposed areas of his body.  He also describes itching and burning associated with his condition.


The Board finds that a new VA examination is warranted.  The record reflects that the Veteran was last afforded a VA examination to evaluate his skin disorder in August 2007.  Significantly, it appears that the Veteran's skin disorder was not active during the August 2007 VA examination, nor did it appear to be active during the prior June 2006 VA examination.  Moreover, since these examinations, the Veteran has submitted evidence of more recent treatment and photographs showing a flare-up of his skin condition.  

Given the more than five years since the Veteran's service-connected disability was last assessed for VA purposes, coupled with the fact that the Veteran's skin disability was not active during his most recent examinations, and the evidence of continued flare-ups, and possible worsening of the disability, the Board finds that the Veteran should be provided with a new VA examination, preferably during a time when his associated symptoms are visibly noticeable, which the Veteran has indicated occurs in warmer weather.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support a decision on appeal for an increased rating).  It has been held that an examination of a skin disorder, if possible, should be during an active (not inactive) stage of the disease because of its cyclical manifestations.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (requiring adequate tinea pedis examination during active stage of the disorder).  

Also, outstanding VA treatment records pertinent to the Veteran's skin disorder should be obtained.  In this regard, the Veteran has reported VA treatment since 2001, however records dating from 2001 to 2006 have not been obtained.  Additionally, the most recent VA treatment note of record is the May 2008 VA treatment note submitted by the Veteran.  Accordingly, the RO/AMC should obtain any outstanding VA treatment records from 2001 to 2006 and from May 2008 to present and request that the Veteran complete appropriate release forms to allow VA to request treatment records from any private medical providers who have treated the Veteran's skin disability.
 
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with clear notice of the information and evidence necessary to substantiate his claim for increased rating for his skin disorder, to include the proper rating criteria applicable to his claim. 

2.  Request that the Veteran complete appropriate release forms to allow VA to request and associate with the file his treatment records from any treatment providers who have treated his skin disability.  Corresponding records requests from private treatment providers must be made twice (unless it is determined that a second request would be futile), and all private treatment records requests must be associated with the Veteran's claims file.

3.  Obtain the Veteran's relevant VA treatment records (if any) dated from January 2001 to January 2006, and dated from May 2008 to present.  

4.  Schedule the Veteran for a VA skin examination to determine the current severity of his service-connected tinea versicolor.  The examination should be scheduled, if possible, during a period of time when the Veteran experiences the symptoms (which the Veteran indicates occurs during warmer weather).  If not possible, an explanation should be provided in the examination report as to why this was not possible.

The complete claims folder should be made available to the examiner prior to the examination.  A notation that a complete review of the Veteran's records took place should be included in the examination report, along with an indication that the Veteran's complete medical history was considered when formulating any and all opinions.  Any opinion expressed must be supported by a full rationale.

5.  When the requested development has been completed, the claim should be readjudicated.  If the full benefit sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that considers the claim under the appropriate rating criteria, and allowed an appropriate time for response.  Thereafter, the claim should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


